DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2007/0028982 German et al. (‘German hereafter) App. 11/497637
U.S. 2009/0294574 Hilgemann et al. (‘Hilgemann hereafter) App 12/476203
U.S. 2004/0222626 Bradford G. Baruh (‘Baruh hereafter) App 10/779471
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 20 are allowed. 
No Claims have been withdrawn.
No Claims have been canceled.

Allowable Subject Matter
Claim[s] 1 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show:  “the method comprising: cutting a plug from a length of pipe, the length of pipe defining a pipe bore, the plug comprising a top portion defining a top diameter, a bottom portion defining a bottom diameter, and a web portion joining the top portion and the bottom portion.”
The closest prior art is as cited were ‘German, ‘Hilgemann & ‘Baruh.  
‘German does not teach cutting a plug from a length of pipe, and does not teach that the length of pipe defines a pipe bore.  ‘German does not teach how the plug system is manufactured. 
‘Hilgemann, teaches a wave guide made from pipe, but does not teach any plug made from pipe. 
‘Baruh, teaches a device to couple pipes, but not a plug.  ‘Baruh, does not teach the device made from a length of pipe.
To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 2 - 20, are also allowed because they are dependent on claim 1.  

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
04/26/2022